Citation Nr: 1731745	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular disorder, diagnosed as coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 







INTRODUCTION

The Veteran had confirmed active duty service from August 1977 to March 1985 in the U.S. Army, and from September 1997 to May 1998 in the Army National Guard; he retired from the service in November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is currently with the Roanoke, Virginia RO.  

The issues on appeal were previously remanded in July 2015 and have since returned for further appellate consideration.


FINDING OF FACT

The Veteran's hypertension, diabetes, and CAD were first demonstrated years after service and are not etiologically related to any incident in service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for hypertension are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria to establish service connection for a cardiovascular disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
Analysis 

The evidence of record clearly shows that the Veteran had active duty service from August 1977 to March 1985 and September 1997 to May 1998.  See DD Forms 214.  

However, the Veteran maintains that this diabetes, hypertension, and cardiovascular disorder occurred during a subsequent period of active duty service.  In a September 2009 statement, the Veteran indicated that he was on full-time active duty from August 1997 to October 1999, but never received a DD Form 214 or any unit medical records.  

The Veteran also submitted a sworn affidavit from his commanding officer, C. J.  According to the affidavit, the Veteran was activated for active duty service from August 26, 1997 to October 30, 1999.  Specifically, C. J. noted that the Veteran was deployed to Bosnia and retired for medical reasons in October 1999.  It was further noted that an August 1999 Medical Review Board determination noted that the Veteran was to retire due to medical conditions developed while on active duty.  The Board notes, however, that the purported August 1999 Medical Review Board determination is not of record. 

One of the Veteran's DD Form 214 reflects service from September 1997 to May 1998.  The evidence also includes an Army National Guard Retirement Points History Statement.  This report indicates that the Veteran served on active duty, in pertinent part, for 254 days from September 4, 1997 to May 15, 1998, which corresponds with his DD Form 214.  Moreover, from May 16, 1998 to his discharge in November 1999, the Army National Guard Retirement Points History Statement shows zero days of active duty service.  

For these reasons, and based on the Veteran's DD Form 214 and the Army National Guard Retirement Points History Statement, the Board finds that the Veteran served on active duty from August 1977 to March 1985.  He also had a period of active duty service from September 4, 1997 to May 15, 1998.  

Despite various efforts by the AOJ, service treatment records for the Veteran's period of service after March 1985 are not available.  See August 2012 VA memorandum (formal finding of unavailability of records).  Further, in February, April, and August 2016, the RO contacted the National Guard Unit to obtain the Veteran's service personnel records; however, no response was received.  Also in February 2016, the RO contacted the State Adjutant General, but the response indicated that service treatment records were not available.  The Board finds that any future attempts to obtain the Veteran's service treatment records for his active duty service period from September 4, 1997 to May 15, 1998 would be futile.

When service treatment records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Turning now to the merits of the claim, the Board finds that the Veteran is currently diagnosed with hypertension, diabetes, and coronary artery disease (CAD).  See April 2017 VA examination reports. 

Parenthetically, the Veteran was found to have elevated cholesterol in April 1999, however, elevated cholesterol is not recognized as a disability for VA benefits purposes.  38 U.S.C.A. §§ 101 (16), 105(a); 38 C.F.R. § 3.303 (c) (2016); 61 Fed. Reg. 20, 440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

Next, the Board finds that no cardiovascular-renal, endocrine, or cardiac injury, disease, or chronic symptoms of hypertension, diabetes, or CAD occurred during service or were manifested during service.  The Veteran's available service treatment records show no symptoms, treatment, or diagnoses referable to hypertension, diabetes, or CAD.  

The first indication of hypertension and diabetes is not shown in the record until 2005, and CAD is not diagnosed in 2017.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

Specifically, VA treatment records show that the Veteran was admitted to the hospital in April 1999 due to acute weakness on the left side of his body.  In an April 9, 1999 record, it was noted that the Veteran was without any significant past medical history.  Notably, the Veteran did not report a previous heart disorder.  Moreover, a follow-up treatment note in April 1999 specifically indicated that the Veteran did not have diabetes mellitus or hypertension.  An April 12, 1999 VA treatment record noted that the Veteran had sustained a transient ischemic attack (TIA) or cerebrovascular accident.  The Veteran was noted to have elevated cholesterol and triglycerides and was placed on Simvastatin.  In an April 14, 1999 discharge note, the physician indicated that a series of labs were drawn, and all the labs received to that point had been normal.  The left side weakness had completely resolved.  His blood pressure was 114/64.

Subsequent VA treatment records dated in April 2005 shows that the Veteran had "newly diagnosed diabetes."  Moreover, the first medical evidence of the Veteran having hypertension was in a January 2005 VA treatment record.  As noted above, an April 1999 VA treatment note indicated that the Veteran did not have diabetes mellitus or hypertension at that time.  The March 2017 VA examination reports also indicate the date of diagnosis for the Veteran's diabetes and hypertension as 2005.  During the evaluation, the Veteran reported that he was diagnosed with elevated blood pressure and was started on medication in 2005.  Further, CAD was first diagnosed in 2017 by the March 2017 VA examiner.  Notably, the VA examiner who conducted the VA heart examination stated that the Veteran's April 1999 TIA was not a heart condition.  See March 2017 VA medical opinion (where examiner stated that "the Veteran reports a suspected TIA that occurred and was evaluated during service, but it was not a cardiac condition."

For these reasons, the Board finds that the most probative evidence of record weighs against the existence of any hypertensive disease, diabetes, or cardiac disorder (including CAD) in service or that symptoms of hypertension, diabetes, or CAD were chronic in service or continuous since service.  The Veteran's claimed disorders also did not manifest to a compensable degree following the first year after any period of verified active duty service.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

Additionally, there is no competent evidence of a nexus between the Veteran's hypertension, diabetes, or CAD and active duty service.  The Veteran has not presented a medical opinion relating his disorders to any period of active duty service. 

The only evidence of record supporting the contention that the Veteran's hypertension, diabetes, and CAD are etiologically related to active service is lay evidence submitted by the Veteran.  However, the Veteran's lay statements are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran is not competent to provide an opinion relating it to service. An opinion of etiology would require knowledge of the complexities of the cardiovascular-renal system, the various causes of unobservable hypertension and diabetes, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  The lay statements of record attributing the Veteran's hypertension, diabetes, and CAD to service are further outweighed by the lay and medical evidence of record showing no hypertension, diabetic symptoms, or CAD diagnosis, or treatment for years after the Veteran's last period of active duty service.

Further, the March 2017 VA examiner also stated that the records and timeline did not support a finding that there was a cardiovascular condition, hypertension, or diabetes during service and no indication that these disorders were caused by service.  In support of this opinion, the examiner stated that the Veteran's transient ischemic attack (TIA) was not a cardiac condition.  The examiner further explained that the April 1999 episode of left-sided weakness was "probably a transient ischemic attack, as opposed to a Cerebrovascular accident or Reversible Ischemic Neurological Deficit."  Workup at that time included an echo with an ejection fraction of 60 percent, normal MRI, normal carotid dopplers, normal antithrombin III, homocysteine, and anticardiolipin antibodies.  It was reported that he was hyperlipidemic and was started on Simvastatin.  No hypertension or diabetes was diagnosed on that visit.  Moreover, at the time of the Veteran's possible TIA, records did not mention any history of diabetes or any treatment at time of admission for diabetes mellitus.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension, diabetes, and CAD disorders were not incurred in service, and are not otherwise related to service.  As the Veteran has not presented competent evidence showing that his disorders are related to service, the claims must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the claims, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2016).  Service connection for hypertension, diabetes, and CAD is denied.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a cardiovascular disorder, diagnosed as CAD, is denied. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


